ALLOWANCE

Reasons for Allowance
Claims 14-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Sakano et al (US 2016/0275683 ) discloses a method for detecting an arrangement of at least two cameras of a multi-camera system of a mobile carrier platform with respect to one another, the method comprising the following steps: reading in at least first image signals and second image signals, the first image signals representing at least one image of a marker pattern and a first camera parameter from a first camera, and the second image signals representing at least one image of the marker pattern and one second camera parameter from a second camera, the second camera being oriented in a viewing direction differing from the first camera, viewing areas of the first camera and the second camera at least partially overlapping, a marker carrying the marker pattern being read in as situated in a section of the viewing areas of the first camera and the second camera (Figure 1, 101a-101d, 202a-d, 102a-d, overlapping sections, Page 1-2, paragraph 0025, 0029); extracting a first arrangement parameter of the first camera using the read-in first image signals and/or a second arrangement parameter of the second camera using the read-in second image signals, the first and the second arrangement parameters representing a position and/or orientation of the first camera and the second camera, respectively, in relation to the marke4 (Figure 1, Page 4, paragraph 0056, Page 5, paragraph 0060); and calculating a differential arrangement parameter of the second camera in relation to the first camera using the extracted first arrangement parameter and/or the second arrangement parameter to obtain a relative camera position of the second camera in relation to the first camera (Page 7, paragraph 0077-0078).  
The prior art of record does not teach A method for detecting an arrangement of at least two cameras of a multi- camera system of a mobile carrier platform with respect to one another within a reference coordinate system, the method comprising the following steps: reading in first image signals and second image signals, the first image signals representing at least one image of a first marker pattern and a first camera parameter from a first camera, and the second image signals representing at least one image of the first marker pattern and one second camera parameter from a second camera, the second camera being oriented in a viewing direction differing from the first camera, viewing areas of the first camera and the second camera at least partially overlapping, wherein a first marker carrying the first marker pattern being read in is situated in a section in which the viewing areas of the first camera and the second camera overlap; extracting a first arrangement parameter of the first camera using the read-in first image signals and a second arrangement parameter of the second camera using the read-in second image signals, the first and the second arrangement parameters representing a position and/or orientation of the first camera and the second camera, respectively, in relation to the first marker; calculating a differential arrangement parameter of the second camera in relation to the first camera using the extracted first arrangement parameter and the second arrangement parameter to obtain a relative camera position of the second camera in relation to the first camera; reading in, from the first camera, third image signals representing an image of a second marker pattern carried on a second marker, wherein the second marker is situated in a section of the viewing area of the first camera (a) that is not within the viewing area of the second camera and (b) of which the first camera is able to sense with less distortion than the section in which the first marker is situated; determining a position of the first camera relative to the second marker based on the third image signals in comparison to a predefined representation of the second marker pattern; and determining a position of the second camera relative to second marker or to the reference coordinate system of the second marker based on (a) the determined position of the first camera relative to the second marker and (b) the calculated differential parameter and providing a reference arrangement parameter between (a) a first reference point in the viewing area of the first camera and (b) a second reference point situated at, on, or in the mobile carrier platform; and determining a camera position of at least the first camera in relation to the second reference point using the provided reference arrangement parameter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        

May 24, 2022